Title: To Benjamin Franklin from Samuel Ward, 12 August 1775
From: Ward, Samuel
To: Franklin, Benjamin


Dear Sir
Providence 12th. Augst. 1775
On my Return I found the People of Connecticut in Arms for sixty Miles, a Fleet of twelve Sail of Men of War and Transports had been at the Mouth of Newlondon Harbor, an Attack was expected from them but they only went to Fishers Island and got about 1000 Sheep and Lambs and 30 head of indifferent horned Cattle the only fat ones being brought off a few Days before; The Wretch who owns the Island sold this Stock undoubtedly for his Tenant had made yards down by the Sea and got his Sheep and Cattle ready for them before they landed, the People deeply resent his Behaviour: The Fleet then stood for Gardners Island but a Number of armed Men probably prevented their Landing for they got no Stock save at Fishers Island: Wallace and Ayscough a Part of this Fleet returned to Newport and again terrified the People by making every Preparation as if they intended instantly to fire upon them: They stopped the Ferry Boats strictly examined every Person and took down the Names. They had heard of my Return and expected I should have gone to Newport and were in Hopes of getting one Delegate into their Possession; They took the western Post Rider and propose to send the Mail to Boston. I hope no Letters of Consequence may be in it but however that may be this shews the Impropriety of the Posts passing those Ferries. I wish the People in Warren Bristol and Newport all the Advantages of an easy and speedy Communication but every private View ought to submit to the general Good and that in my Opinion absolutely requires that our Mails shoud be untouched unless at the proper Offices; By going [by?] the Narragansett Road (and if a Man of War sh[ould?] be at Newlondon crossing the upper Ferry) the Danger would be avoided save for the Newport Letters and the People and their Correspondents should write nothing a Discovery of which would injure their Country. The principal Gentlemen in this Town desired Me to write to You and request You to direct the Posts for the future to resume the narragansett Road. I doubt not but You will take the Affair into Consideration and give such orders as the public Safety may require.
A Mr. Otis who in the Act of Assembly which I gave You was appointed Depy. Postmaster in Newport has moved out of Town and Mr. Solomon Southwick the Printer a sincere Friend to his Country is appointed by the Assembly in his Room whom I doubt not You will continue.
I was at home one Night on my Way here. Nancy who is at Bror. Greene’s is unwell. I have a good Mind to take her with Me to Philadelphia [to] see whether a long Journey and an entire Change of Air will not restore her the rest of my Family were all well: Mrs. Mecom I had not the Pleasure of seeing. She was gone to Worcester with Mrs. Greene who was not very well. Bror. Greene and all the rest were well, your Letter I left at his house.
The Love of Liberty triumphs in this Town over all other Considerations, every thing for the common Defence is pursued with immense Ardor every Danger is despised and every Difficulty surmounted and at the same time they are thus attentive to the general Interest of America. They are taking more effectual Measures for their own immediate Safety; Batteries on each Side of the River are opened in such advantageous Situations as will easily destroy any Ships which may attempt to come near the Town. Make my Compliments to Mr. and Mrs. Beach and such of my Acquaintance as may ask after Me. I am Dear Sir Your most affectionate Friend and humble Servant 
Sam Ward
 
Addressed: To / Dr. Benjamin Franklin / Postmaster General / in / Philadelphia
Stamped: FREE / N*YORK*AU:28
Endorsed: Govr Ward
